Citation Nr: 0912952	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of lung cancer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the VA RO in St. 
Petersburg, Florida, which granted service connection for the 
residuals of lung cancer, and assigned a 100 percent rating, 
effective from January 24, 2003, under Diagnostic Code (DC) 
6819, which was reduced to a 10 percent rating, effective 
from October 1, 2003, under DC 6604.  During the course of 
his appeal, the Veteran was afforded an RO hearing before a 
Decision Review Officer in August 2005.  The Veteran was also 
afforded a Travel Board hearing before the undersigned 
Veterans Law Judge in August 2006.  Transcripts of both 
hearings have been associated with the claims file.  This 
matter was most recently before the Board in January 2007, 
when the case was remanded to the VA RO in St. Petersburg, 
Florida (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of the remand was to 
undertake additional procedural and evidentiary development, 
to include supplying the Veteran with corrective Veterans 
Claims Assistance Act (VCAA) notice, and obtaining a VA 
examination, and private and VA treatment records.  Upon 
completion of the requested development, a supplemental 
statement of the case (SSOC), dated in January 2009, 
continued and confirmed the previous evaluation.  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected residuals of lung 
cancer involves a request for a higher rating following the 
grant of service connection, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The residuals of the Veteran's lung cancer are unrelated 
to his chronic obstructive pulmonary disorder (COPD), and his 
residuals of lung cancer do not result in Forced Expiratory 
Volume in one second (FEV-1) of 56 to 70 percent predicted, 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent predicted.  


CONCLUSION OF LAW

Reduction of the rating for residuals of lung cancer was 
proper, and the criteria for a disability rating higher than 
10 percent are not met.  38 U.S.C.A. §§ 1155, 5107, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 4.1, 
4.3, 4.7, 4.97 DCs 6819 and 6844 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify the claimant of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.  

Furthermore, in letters dated in February 2003, June 2003, 
and February 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Specifically, the 
February 2007 notice letter set forth the criteria for higher 
ratings for lung disorders.  This correspondence advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  As noted above, the claim was last 
readjudicated in an SSOC in January 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service private and VA treatment records, and the report of a 
VA examination.  Also of record and considered in connection 
with the appeal is the Veteran's and his spouse's hearing 
testimony, along with various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

Respiratory disorders rated under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other or with diagnostic codes 6600 
through 6817 or 6822 through 6847.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2008).  

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add 
provisions that clarify the use of pulmonary function tests 
(PFT's) in evaluating respiratory conditions.  A new 
paragraph (d) to 38 C.F.R. § 4.96, entitled "Special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
includes a provision requiring PFT's to evaluate respiratory 
conditions except in certain situations.  When the PFT's are 
not consistent with clinical findings, evaluation should 
generally be based on the PFT's unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a particular case.  38 C.F.R. § 4.96 (d)(3) 
(2008).  

The current version of the General Rating Formula for the 
Respiratory System, Nontuberculous Diseases, 38 C.F.R. § 
4.97, provides as follows:

Diagnostic Code 6819 provides: 

100%	Neoplasms, malignant, any specified part of 
respiratory system exclusive of skin growths.  

Note:  A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of §3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  

38 C.F.R. § 4.97, DC 6819 (2008).  

When rating post-surgical residual (lobectomy, pneumonectomy, 
etc.) under DC 6844, the current version of the General 
Rating Formula for the Respiratory System, Restrictive Lung 
Disease (diagnostic codes 6840 through 6845), 38 C.F.R. § 
4.97, provides as follows:

100%	FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy;  

60%	FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit);  

30%	FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted;

10%	FEV-1 of 71- to 80- percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) 66- to 80-
percent predicted.  

38 C.F.R. § 4.97, DC 6844 (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for residuals of lung cancer.  
He essentially attests to experiencing increased symptoms of 
sleeplessness, chest pain and extreme shortness of breath 
that impairs his ability to walk, for which he uses an 
Albuterol inhaler and a nebulizer multiple times a day, due 
to a January 2003 lobectomy.  These assertions are supported 
by oral testimony provided by the Veteran, his spouse, and 
his representative in his August 2005 RO hearing and August 
2006 Board hearing, which corroborate his reported 
symptomatology.  

As noted above, an October 2003 rating decision granted 
service connection for the residuals of lung cancer and 
awarded a 100 percent rating under DC 6819.  In accord with 
the criteria of DC 6819, the rating decision informed the 
Veteran that the total rating would be limited to active 
malignancy or antineoplastic therapy and that 6 months 
following completion of treatment, any residual disability 
would be determined by findings from a VA examination 
conducted at that time.  Furthermore, the October 2003 rating 
decision included a rating reduction to 10 percent, effective 
from October 1, 2003, under DC 6604.  In January 2007, the 
Board issued a remand to, amongst other things, obtain a VA 
examination for the purposes of resolving incompatible 
private and VA examination results, and ascertaining a 
definitive opinion as to whether such findings, which 
indicate severe problems with oxygen consumption, are 
attributable to the service-connected residuals of lung 
cancer, or are related to his non-service-connected COPD.  

As per the suggestion of the Veteran and his representative 
in his August 2005 RO hearing, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, and finds that evaluating the Veteran's 
lung disorder under the DC 6844 for post-surgical residual, 
under the General Rating Formula for Restrictive Lung Disease 
more aptly corresponds to the Veteran's current diagnosis and 
symptomatology.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

At the outset, the Board notes that the evidence indicates 
that the reduction from 100 percent was appropriate.  A 100 
percent rating is only warranted for an active pathology or 
during treatment for an active pathology.  The foregoing 
evidence indicates that the Veteran's lung cancer, first 
diagnosed in December 2002, and treated with a left lower 
lung lobe resection in January 2003, has been in remission 
since June 2003, with no conclusive evidence of a recurrent 
active pathology.  

At the outset, the Board notes that private and VA treatment 
records, dated from December 2003 to March 2008, show 
spirometry test results for FEV-1 ranging from 38 percent 
predicted to 56 percent predicted, FEV-1/FVC ranging from 39 
percent to 70 percent, and DLCO ranging from 67 percent to 77 
percent predicted.  Notably, a May 2006 private treatment 
record showed that he suffered from continued obstructive 
lung disease without reversibility, for which he was 
prescribed an Albuterol inhaler.  The physician noted that an 
overnight oximetry study was performed, which indicated that 
the Veteran needed nocturnal oxygen.  A January 2007 private 
radiology report indicated postoperative changes were noted 
with scarring in the left perihilar region.  Further, a July 
2007 chest X-ray indicated that the right lung field was 
expanded, there were hemoclips overlying the left hilum with 
signs of increased density and scarring consistent with 
surgery and possibly post radiation therapy changes.  
However, a private digital radiograph study, dated in 
February 2008, showed no change in post-surgical appearance 
of the left hilum or left hemithorax, and no acute pulmonary 
disease.  Similarly, private and VA treatment records are 
otherwise negative for any pulmonary nodules, mass lesions, 
or other significant interval changes.  The Veteran has 
diagnoses of moderate to severe obstructive lung disease with 
significant reversibility, and COPD.  

In conjunction with the current appeal, the Veteran underwent 
a VA pulmonary, tuberculosis, and mycobacterial diseases 
examination in October 2008, which revealed a medical history 
of, among other things, left lung cancer and COPD.  The 
examiner noted that the Veteran has reached his 5 year 
survival, and experiences no recurrent pneumonia, bronchitis, 
chronic fever, night sweats, and hemoptysis.  The Veteran 
reported that since his surgery, he has shown a progressive 
increase in dyspnea with exertion, as he can walk 25 to 50 
feet and then dyspnea requires him to stop and rest, has been 
on oxygen at night for two years, although it was difficult 
for him to say whether this helps, has slept sitting up for 3 
to 4 years, and has had chronic chest discomfort, especially 
at night, due to gastroesophageal reflux.  On physical 
examination, the Veteran had a respiratory rate of 14, a 
heart rate of 82, and pulse oximeter on room air of 97%.  
Examination of the cardiovascular and respiratory systems 
indicated the chest was bilaterally symmetric and 
respirations were regular and rhythmic, lungs had decreased 
air movement throughout, without wheezes or crackles, and 
heart rate was regular and rhythmic without murmurs or 
gallops.  No gross varicosities or venous flushing, stasis 
dermatitis, pretibial edema, or pallor were noted, peripheral 
pulses were palpable and bilaterally equal, and there was 
good capillary refill.  Diagnostic test results included a 
December 2007 pulmonary function test read as severe 
obstructive lung defect, mild restrictive lung defect, and 
decreased diffusion capacity of carbon monoxide (DLCO).  The 
Veteran was diagnosed with service-connected left lung 
cancer, status post left lower lobe resection, status post 
radiation (external beam radiation), non-service-connected 
severe obstructive lung defect with decreased DLCO, not 
caused by or related to the service-connected lung cancer, 
and mild restrictive lung defect, as likely as not caused by 
or related to lung cancer treatment.  The examiner opined 
that lung cancer, and/or its treatment, does not cause 
obstructive lung disease.  She explained that both 
obstructive and restrictive lung defects can cause a 
decreased DLCO; however, since there was a severe obstructive 
defect with a mild restrictive lung defect, the decreased 
DLCO is more likely than not caused by or related to the non-
service-connected obstructive lung defect.  The examiner went 
on to explain that the restrictive lung defect may be caused 
by the lung cancer treatment or obesity, as in the United 
States, obesity is the number one cause of restrictive lung 
disease.  The examiner concluded that restrictive lung defect 
is as likely as not caused by or related to lung cancer 
and/or its treatment.  

In this case, although the Veteran's PFT's have consistently 
indicated results indicative of a rating in excess of 10 
percent under DC 6844, the October 2008 VA examiner has 
determined that these results are attributable to COPD that 
is likely caused by the Veteran's obesity, and not to his 
residuals of lung cancer.  The Board notes that, under 38 
C.F.R. § 4.96(d)(3), if the examiner explains why PFT's are 
not a valid indication of respiratory functional impairment 
in a particular case, then the disorder need not be evaluated 
based on PFT's that are not consistent with clinical 
findings.  Further, there is no evidence to support findings 
that would contradict the October 2008 VA examiner's opinion.  
Consequently, a rating in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.97, DC 6844.  

In sum, the Board finds that the evidence shows that the 
disability picture associated with the Veteran's lung cancer 
had improved and that it no longer warranted an evaluation of 
100 percent as of January 24, 2003; instead, as of October 1, 
2003, a 10 percent rating appropriately reflects the present 
state of this pulmonary disability.  The reduction was 
therefore proper.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current lung disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  There 
is also no indication that this disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  


ORDER

An initial rating in excess of 10 percent for residuals of 
lung cancer is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


